After stating the crime of which the defendant had been convicted and asking, substantially as in State v. Roberts, 2 Boyce 154, whether he had anything to say why sentence should not then be imposed in accordance with the provisions of the statute, Pen-newill, C. J., imposed the following sentence:
The sentence of the law now imposed by the Court is that you, Harry Butler, be committed to the custody of the sheriff of this county and by him taken from the bar of this court and delivered to the trustees of the New Castle county workhouse, the place from which you came; that you be safely and securely kept in custody at said workhouse until Friday, the 26th day of February, A. D. 1926; that on that day you be delivered by said trustees of the New Castle county workhouse to the sheriff of Sussex county; that on said Friday, the 26th day of February, A. D. 1926, between the hours of 10 o’clock in the morning and 3 o’clock in the afternoon, you be taken to some convenient place of private *200execution, within the precincts of the prison inclosure of Sussex county, at Georgetown, and that you be then and there hanged by the neck until you be dead; and may God have mercy on yóur soul.